DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 03/09/2021.  Claims 1-15, of which claims 1, 8, and 15 are independent, were pending in this application and have been considered below.

	Claim rejections under 35 USC § 112(a) are withdrawn in view of the amendment.

	Claim rejections under 35 USC § 103 are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed 03/09/2021 (see Remarks, pages 9-15) with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims has been withdrawn.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/09/2021 and 03/10/2021 have been considered and made of record by the examiner.

Allowable Subject Matter
 	Claims 1-15 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Minton, Bodlaender and Wilkes-Gibbs et al. fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “determine a type of the notification event, and determine whether to send a notification request corresponding to the notification to the at least one wearable device based on the type of the notification event and the status information, indicating that the at least one wearable device is in use, received through the transceiver; before sending the notification request to the at least one wearable device, receive, through the transceiver from the at least one wearable device, mode information indicating that the at least one wearable device is in a do-not-disturb mode in which the notification is not to be displayed to a user of the at least one wearable device”, in combination with “based on identifying that the at least one wearable device is in the do-not-disturb mode, control to provide the notification corresponding to the notification event via at least one device among the electronic device and the at least one wearable device except for the at least one wearable device in the do-not-disturb mode”, as recited in claim 1, and some variation of wording as recited in claims 8 and 15. The respective dependent claims 2-7 and 9-14 are allowable for the same reason, correspondingly.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of 

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 

/Nader Bolourchi/
Primary Examiner, Art Unit 2631